PER CURIAM.
WHEREAS the judgment of this court was entered on January 21, 1964 (161 So.2d 221), reversing with directions the summary final declaratory judgment of the Circuit Court of the 11th Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
WHEREAS on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 16, 1964, and mandate dated February 8, 1965, now lodged in this court, quashed this court’s judgment of reversal with directions to reinstate the judgment of the Circuit Court;
NOW, THEREFORE, It is Ordered that the mandate of this court issued on March 17, 1964 is withdrawn, the opinion and judgment of this court filed January 21, 1964, is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the summary final declaratory judgment of the circuit court, appealed from in this cause is reinstated and affirmed.
Casts allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).